In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00162-CR



           JASON WASHINGTON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 114th District Court
                 Smith County, Texas
             Trial Court No. 114-0773-12




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when this appeal was before us. Specifically, original documents marked

“State’s Exhibit 1” and “State’s Exhibit 2” were transferred to this Court. It appears to this Court

that the proper repository for these exhibits should be the Smith County District Clerk’s Office.

Accordingly, we order the clerk of this Court to transfer the original exhibits filed in this appeal

into the keeping of the Smith County District Clerk by mailing the exhibits to the district clerk

via certified mail, return receipt requested.

       We further order the Smith County District Clerk, Lois Rogers, on receipt of said

exhibits, to sign and return to this Court the enclosed receipt for said exhibits.

       IT IS SO ORDERED.



                                                BY THE COURT

Date: December 22, 2014




                                                  2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Lois Rogers, Smith County District Clerk, hereby acknowledge receipt of the following

original exhibits from the Court of Appeals, Sixth Appellate District, State of Texas, in the case

of Jason Washington v. The State of Texas, appellate cause number 06-12-00162-CR, trial court

cause number 114-0773-12: original documents marked “State’s Exhibit 1” and “State’s Exhibit

2.”




                                                    ___________________________________
                                                    Lois Rogers
                                                    Smith County District Clerk


Date: __________________




                                                3